


Exhibit 10.2


NEITHER THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE
NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE CONVERTIBLE HAVE BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE
SECURITIES LAWS.  THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED
OR ASSIGNED (I) IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR
THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR (B) AN OPINION
OF COUNSEL (WHICH COUNSEL SHALL BE SELECTED BY THE HOLDER), IN A GENERALLY
ACCEPTABLE FORM, THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR (II) UNLESS
SOLD PURSUANT TO RULE 144 OR RULE 144A UNDER SAID ACT.  NOTWITHSTANDING THE
FOREGOING, THE SECURITIES MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN
ACCOUNT OR OTHER LOAN OR FINANCING ARRANGEMENT SECURED BY THE SECURITIES.


Principal Amount: $__________
Note #
Issue Date: July __ , 2009



CONVERTIBLE PROMISSORY NOTE


FOR VALUE RECEIVED, HELIX WIND, CORP., a Nevada corporation (hereinafter called
“Borrower”), hereby promises to pay to  _______________________ (the “Holder”)
or order, without demand, the sum of  ______________________ dollars
($________)  (“Principal Amount”), with interest accruing thereon, on July  __,
2012 (the “Maturity Date”), if not sooner paid.


This Note has been entered into pursuant to the terms of a subscription
agreement between the Borrower and the Holder dated at or about the date hereof
(the “Subscription Agreement”), which are incorporated herein.  Unless otherwise
separately defined herein, all capitalized terms used in this Note shall have
the same meaning as is set forth in the Subscription Agreement.  The following
terms shall apply to this Note:


ARTICLE I


GENERAL PROVISIONS


1.1           Interest Rate.   Interest payable on this Note shall accrue at the
annual rate of nine percent (9%) and be payable in arrears on the Maturity Date,
accelerated or otherwise, when the principal and remaining accrued but unpaid
interest shall be due and payable, or sooner as described below.


1.2           Default Interest Rate.  The Borrower shall not have any grace
period to pay any monetary amounts due under this Note.  After the Maturity
Date, accelerated or otherwise, and during the pendency of an Event of Default
(as defined in Article III) a default interest rate of fifteen percent (15%) per
annum shall apply to the amounts owed hereunder.


1.3           Prepayment.  Provided that on each day during the Prepayment
Period (as defined below), (a) an Event of Default, nor an event which with the
passage of time or the giving of notice could become an Event of Default has not
occurred and (b) either (x) a registration statement of the Company shall be
effective pursuant to the 1933 Act, and available for the resale of all of the
shares of Common Stock issuable upon conversion of the Notes and exercise of the
Warrants or (y) all shares of Common Stock issuable upon conversion of the
Notes, exercise of the Warrants shall be eligible for sale without restriction
pursuant to Rule 144 and without the requirement to be in compliance with Rule
144(c)(1) (or any successor thereto) promulgated under the 1933 Act, the
Borrower may, on one occasion, upon not less than thirty (30) days prior notice
(the period commencing on the date of such notice and ending and including the
date of such prepayment, the “Prepayment Period”), prepay all, but not less than
all, of the Note principal, interest and any other sum owed or payable to
Holder.  Holder may exercise its conversion rights during such thirty (30) day
notice period.  Borrower’s failure to timely make the prepayment will be an
Event of Default under this Note.

 
1

--------------------------------------------------------------------------------

 



1.4           Conversion Privileges.  The Conversion Privileges set forth in
Article II shall remain in full force and effect immediately from the date
hereof and until the Note is paid in full regardless of the occurrence of an
Event of Default.  The Note shall be payable in full on the Maturity Date,
unless previously converted into Common Stock in accordance with Article II
hereof; provided, that if an Event of Default has occurred, the Holder may
extend the Maturity Date until up to one year after the later of the date the
Event of Default has been cured or one year after the Maturity Date.


ARTICLE II


CONVERSION RIGHTS


The Holder shall have the right to convert the principal and any interest due
under this Note into Shares of the Borrower’s Common Stock, $.0001 par value per
share (“Common Stock”) as set forth below.


2.1.           Conversion into the Borrower’s Common Stock.


(a)           The Holder shall have the right from and after the date of the
issuance of this Note and then at any time until this Note is fully paid, to
convert any outstanding and unpaid principal portion of this Note, and accrued
interest, at the election of the Holder (the date of giving of such notice of
conversion being a “Conversion Date”) into fully paid and nonassessable shares
of Common Stock as such stock exists on the date of issuance of this Note, or
any shares of capital stock of Borrower into which such Common Stock shall
hereafter be changed or reclassified, at the Conversion Price as defined in
Section 2.1(b) hereof, determined as provided herein.  Upon delivery to the
Borrower of a completed Notice of Conversion, a form of which is annexed hereto
as Exhibit A, Borrower shall issue and deliver to the Holder within three (3)
business days after the Conversion Date (such third day being the “Delivery
Date”) that number of shares of Common Stock for the portion of the Note
converted in accordance with the foregoing.  At the election of the Holder, the
Borrower will deliver accrued but unpaid interest on the Note, if any, through
the Conversion Date directly to the Holder on or before the Delivery Date.  The
number of shares of Common Stock to be issued upon each conversion of this Note
shall be determined by dividing that portion of the principal of the Note and
interest, if any, to be converted, by the Conversion Price.


(b)           Subject to adjustment as provided in Section 2.1(c) hereof, the
conversion price per share shall be equal to $0.50 (“Conversion Price”).


(c)            The Conversion Price and number and kind of shares or other
securities to be issued upon conversion determined pursuant to Section 2.1(a),
shall be subject to adjustment from time to time upon the happening of certain
events while this conversion right remains outstanding, as follows:

 
2

--------------------------------------------------------------------------------

 



A.           Merger, Sale of Assets, etc.  If (A) the Borrower effects any
merger or  consolidation of the Borrower with or into another entity, (B) the
Borrower effects any sale of all or substantially all of its assets in one or a
series of related transactions,  (C) any tender offer or exchange offer (whether
by the Borrower or another entity) is completed pursuant to which holders of
Common Stock are permitted to tender or exchange their shares for other
securities, cash or property, (D) the Borrower consummates a stock purchase
agreement or other business combination (including, without limitation, a
reorganization, recapitalization, spin-off or scheme of arrangement) with one or
more persons or entities whereby such other persons or entities acquire more
than the 50% of the outstanding shares of Common Stock (not including any shares
of Common Stock held by such other persons or entities making or party to, or
associated or affiliated with the other persons or entities making or party to,
such stock purchase agreement or other business combination), (E) any “person”
or “group” (as these terms are used for purposes of Sections 13(d) and 14(d) of
the 1934 Act) is or shall become the “beneficial owner” (as defined in Rule
13d-3 under the 1934 Act), directly or indirectly, of 50% of the aggregate
Common Stock of the Borrower, or (F) the Borrower effects any reclassification
of the Common Stock or any compulsory share exchange pursuant to which the
Common Stock is effectively converted into or exchanged for other securities,
cash or property (in any such case, a “Fundamental  Transaction”), this Note, as
to the unpaid principal portion thereof and accrued interest thereon, shall
thereafter be deemed to evidence the right to convert into such number and kind
of shares or other securities and property as would have been issuable or
distributable on account of such Fundamental Transaction, upon or with respect
to the securities subject to the conversion right immediately prior to such
Fundamental Transaction.  The foregoing provision shall similarly apply to
successive Fundamental Transactions of a similar nature by any such successor or
purchaser.  Without limiting the generality of the foregoing, the anti-dilution
provisions of this Section shall apply to such securities of such successor or
purchaser after any such Fundamental Transaction.


B.           Reclassification, etc.  If the Borrower at any time shall, by
reclassification or otherwise, change the Common Stock into the same or a
different number of securities of any class or classes that may be issued or
outstanding, this Note, as to the unpaid principal portion thereof and accrued
interest thereon, shall thereafter be deemed to evidence the right to purchase
an adjusted number of such securities and kind of securities as would have been
issuable as the result of such change with respect to the Common Stock
immediately prior to such reclassification or other change.


C.           Stock Splits, Combinations and Dividends.  If the shares of Common
Stock are subdivided or combined into a greater or smaller number of shares of
Common Stock, or if a dividend is paid on the Common Stock in shares of Common
Stock, the Conversion Price shall be proportionately reduced in case of
subdivision of shares or stock dividend or proportionately increased in the case
of combination of shares, in each such case by the ratio which the total number
of shares of Common Stock outstanding immediately after such event bears to the
total number of shares of Common Stock outstanding immediately prior to such
event.


D.           Share Issuance.   So long as this Note is outstanding, if the
Borrower shall issue any Common Stock except for the Excepted Issuances (as
defined in the Subscription Agreement), prior to the complete conversion or
payment of this Note, for a consideration per share that is less than the
Conversion Price that would be in effect at the time of such issue, then, and
thereafter successively upon each such issuance, the Conversion Price shall be
reduced to such other lower issue price.  For purposes of this adjustment, the
issuance of any security or debt instrument of the Borrower carrying the right
to convert such security or debt instrument into Common Stock or of any warrant,
right or option to purchase Common Stock shall result in an adjustment to the
Conversion Price upon the issuance of the above-described security, debt
instrument, warrant, right, or option and again upon the issuance of shares of
Common Stock upon exercise of such conversion or purchase rights if such
issuance is at a price lower than the then applicable Conversion Price.  The
reduction of the Conversion Price described in this paragraph is in addition to
the other rights of the Holder described in the Subscription Agreement.  Common
Stock issued or issuable by the Borrower for no consideration will be deemed
issuable or to have been issued for $0.0001 per share of Common Stock.  The
reduction of the Conversion Price described in this paragraph is in addition to
the other rights of the Holder described in the Subscription Agreement.



 
3

--------------------------------------------------------------------------------

 

(d)           Whenever the Conversion Price is adjusted pursuant to Section
2.1(c) above, the Borrower shall promptly mail to the Holder a notice setting
forth the Conversion Price after such adjustment and setting forth a statement
of the facts requiring such adjustment.


(e)           During the period the conversion right exists, Borrower will
reserve from its authorized and unissued Common Stock not less than an amount of
Common Stock equal to 175% of the amount of shares of Common Stock issuable upon
the full conversion of this Note.  Borrower represents that upon issuance, such
shares will be duly and validly issued, fully paid and non-assessable.  Borrower
agrees that its issuance of this Note shall constitute full authority to its
officers, agents, and transfer agents who are charged with the duty of executing
and issuing stock certificates to execute and issue the necessary certificates
for shares of Common Stock upon the conversion of this Note.


2.2           Method of Conversion.  This Note may be converted by the Holder in
whole or in part as described in Section 2.1(a) hereof and the Subscription
Agreement.  Upon partial conversion of this Note, a new Note containing the same
date and provisions of this Note shall, at the request of the Holder, be issued
by the Borrower to the Holder for the principal balance of this Note and
interest which shall not have been converted or paid.


2.3           Maximum Conversion.  The Company shall not effect any conversion
of this Note, and the Holder of this Note shall not have the right to convert
any portion of this Note pursuant to Section 2, to the extent that after giving
effect to such conversion, the Holder (together with the Holder’s affiliates)
would beneficially own in excess of four and ninety-nine one hundredths percent
(4.99%) (the “Maximum Percentage”) of the number of shares of Common Stock
outstanding immediately after giving effect to such conversion.  For purposes of
the foregoing sentence, the number of shares of Common Stock beneficially owned
by the Holder and its affiliates shall include the number of shares of Common
Stock issuable upon conversion of this Note with respect to which the
determination of such sentence is being made, but shall exclude the number of
shares of Common Stock which would be issuable upon (i) conversion of the
remaining, nonconverted portion of this Note beneficially owned by the Holder or
any of its affiliates and (ii) exercise or conversion of the unexercised or
nonconverted portion of any other securities of the Company subject to a
limitation on conversion or exercise analogous to the limitation contained
herein beneficially owned by the Holder or any of its affiliates.  Except as set
forth in the preceding sentence, for purposes of this Section 2.3, beneficial
ownership shall be calculated in accordance with Section 13(d) of the Securities
Exchange Act of 1934, as amended (the “Exchange Act”).  For purposes of this
Section 2.3, in determining the number of outstanding shares of Common Stock,
the Holder may rely on the number of outstanding shares of Common Stock as
reflected in (A) the Company’s most recent Form 10-K, Form 10-Q, Form 8-K or
other public filing with the SEC, as the case may be, (B) a more recent public
announcement by the Company or (C) any other notice by the Company or its
transfer agent setting forth the number of shares of Common Stock
outstanding.  For any reason at any time, upon the written or oral request of
the Holder, the Company shall within one (1) Business Day confirm orally and in
writing to the Holder the number of shares of Common Stock then outstanding.  In
any case, the number of outstanding shares of Common Stock shall be determined
after giving effect to the conversion or exercise of securities of the Company,
including this Note, by the Holder or its affiliates since the date as of which
such number of outstanding shares of Common Stock was reported.  By written
notice to the Company, the Holder may increase or decrease the Maximum
Percentage to any other percentage not in excess of nine and ninety-nine one
hundredths percent (9.99%) specified in such notice; provided that (x) any such
increase or decrease will not be effective until the sixty-first (61st) day
after such notice is delivered to the Company, and (y) any such increase or
decrease will apply only to the Holder and not to any other holder of Notes.

 
4

--------------------------------------------------------------------------------

 



2.4.           Mandatory Conversion.  Provided on each day during the period
commencing on the date of the Notice of Mandatory Conversion (as defined below)
and ending on and including the Mandatory Conversion Date (as defined below) (a)
an Event of Default or an event which with the passage of time or giving of
notice could become an Event of Default has not occurred and (b) either (x) a
registration statement of the Company shall be effective pursuant to the 1933
Act, and available for the resale of all of the shares of Common Stock issuable
upon conversion of the Notes and exercise of the Warrants or (y) all shares of
Common Stock issuable upon conversion of the Notes, exercise of the Warrants
shall be eligible for sale without restriction pursuant to Rule 144 and without
the requirement to be in compliance with Rule 144(c)(1) (or any successor
thereto) promulgated under the 1933 Act, then, until the Maturity Date, the
Borrower will have the option by written notice to the Holder (“Notice of
Mandatory Conversion”) of compelling the Holder to convert all or a portion of
the outstanding and unpaid principal of the Note and accrued interest, thereon,
into Common Stock at the Conversion Price, as adjusted, then in affect
(“Mandatory Conversion”). The Notice of Mandatory Conversion, which notice must
be given on the first day following three (3) consecutive trading days
(“Lookback Period”) during which the closing price for the Common Stock as
reported by Bloomberg, LP for the Principal Market shall be equal to or greater
than $1.50, each such trading day and during which three (3) trading days, the
daily trading volume as reported by Bloomberg L.P. for the Principal Market is
greater than 100,000 shares. The date the Notice of Mandatory Conversion is
given is the “Mandatory Conversion Date.” The Notice of Mandatory Conversion
shall specify the aggregate principal amount of the Note which is subject to
Mandatory Conversion.  The Borrower shall reduce the amount of Note principal
subject to a Notice of Mandatory Conversion by the amount of Note Principal and
interest for which the Holder had delivered a Notice of Conversion to the
Borrower during the twenty (20) trading days preceding the Mandatory Conversion
Date. Each Mandatory Conversion Date shall be a deemed Conversion Date and the
Borrower will be required to deliver the Common Stock issuable pursuant to a
Mandatory Conversion Notice in the same manner and time period as described in
this Note and in the Subscription Agreement.  A Notice of Mandatory Conversion
may be given only in connection with an amount of Common Stock which would not
cause the Holder to exceed the 4.99% (or if increased, 9.99%) beneficial
ownership limitation set forth in Section 2.3 of this Note.
ARTICLE III


EVENT OF DEFAULT


The occurrence of any of the following events of default (“Event of Default”)
shall, at the option of the Holder hereof, make all sums of principal and
interest then remaining unpaid hereon and all other amounts payable hereunder
immediately due and payable, upon demand, without presentment, or grace period,
all of which hereby are expressly waived, except as set forth below:



 
5

--------------------------------------------------------------------------------

 

3.1           Failure to Pay Principal or Interest.  The Borrower fails to pay
any installment of principal, interest or other sum due under this Note when
due.


3.2           Breach of Covenant.  The Borrower breaches any material covenant
or other term or condition of the Subscription Agreement, Transaction Documents
or this Note in any material respect and such breach, if subject to cure,
continues for a period of five (5) business days after written notice to the
Borrower from the Holder.


3.3           Breach of Representations and Warranties.  Any material
representation or warranty of the Borrower made herein, in the Subscription
Agreement, Transaction Documents, or in any agreement, statement or certificate
given in writing pursuant hereto or in connection therewith shall be false or
misleading in any material respect as of the date made and the Closing Date.


3.4           Liquidation.   Any dissolution, liquidation or winding up of
Borrower or any substantial portion of its business.
 
3.5           Cessation of Operations.   Any cessation of operations by Borrower
or Borrower admits it is otherwise generally unable to pay its debts as such
debts become due.
 
3.6           Maintenance of Assets.   The failure by Borrower to maintain any
material intellectual property rights, personal, real property or other assets
which are necessary to conduct its business (whether now or in the future).


3.7           Receiver or Trustee.  The Borrower or any Subsidiary of Borrower
shall make an assignment for the benefit of creditors, or apply for or consent
to the appointment of a receiver or trustee for it or for a substantial part of
its property or business; or such a receiver or trustee shall otherwise be
appointed.


3.8           Judgments.  Except in connection with the matter described on
Schedule 5(h) to the Subscription Agreement, any money judgment, writ or similar
final process shall be entered or filed against Borrower or any of its property
or other assets for more than $100,000.


3.9           Bankruptcy.  Bankruptcy, insolvency, reorganization or liquidation
proceedings or other proceedings or relief under any bankruptcy law or any law,
or the issuance of any notice in relation to such event, for the relief of
debtors shall be instituted by or against the Borrower or any Subsidiary of
Borrower.


3.10           Delisting.   Delisting of the Common Stock from any Principal
Market; failure to comply with the requirements for continued listing on a
Principal Market for a period of five (5) consecutive trading days; or
notification from a Principal Market that the Borrower is not in compliance with
the conditions for such continued listing on such Principal Market.


3.11           Non-Payment.   A default by the Borrower under any one or more
obligations in an aggregate monetary amount in excess of $100,000 for more than
twenty days after the due date, unless the Borrower is contesting the validity
of such obligation in good faith and has segregated cash funds equal to not less
than one-half of the contested amount.


3.12           Stop Trade.  An SEC or judicial stop trade order or Principal
Market trading suspension that lasts for five or more consecutive trading days.



 
6

--------------------------------------------------------------------------------

 

3.13           Failure to Deliver Common Stock or Replacement Note.  Borrower’s
failure to timely deliver Common Stock to the Holder pursuant to and in the form
required by this Note and Sections 7 and 11 of the Subscription Agreement, or,
if required, a replacement Note.


3.14           Reservation Default.   Failure by the Borrower to have reserved
for issuance upon conversion of the Note or upon exercise of the Warrants issued
in connection with the Subscription Agreement, the number of shares of Common
Stock as required in the Subscription Agreement, this Note and the Warrants.


3.15           Financial Statement Restatement.  The restatement of any
financial statements filed by the Borrower with the Securities and Exchange
Commission for any date or period from two years prior to the Issue Date of this
Note and until this Note is no longer outstanding, if the result of such
restatement would, by comparison to the unrestated financial statements, have
constituted a Material Adverse Effect.


3.16           Reverse Splits.   The Borrower effectuates a reverse split of its
Common Stock without twenty days prior written notice to the Holder.


3.17           Event Described in Subscription Agreement.  The occurrence of an
Event of Default as described in the Subscription Agreement that, if susceptible
to cure, is not cured during any designated cure period.


3.18           Executive Officers Breach of Duties.  Any of Borrower’s named
executive officers or directors is convicted of a violation of securities laws,
or a settlement in excess of $250,000 is reached by any such officer or director
relating to a violation of securities laws, breach of fiduciary duties or
self-dealing.


3.19           Notification Failure.   A failure by Borrower to notify Holder of
anything which Borrower is obligated to notify Holder of pursuant to the terms
of this Note or any of the Transaction Documents.


3.20           Cross Default.  A default by the Borrower of a material term,
covenant, warranty or undertaking of any other agreement to which the Borrower
and Holder are parties, or the occurrence of a material event of default under
any such other agreement to which Borrower and Holder are parties which is not
cured after any required notice and/or cure period.


ARTICLE IV


MISCELLANEOUS


4.1           Failure or Indulgence Not Waiver.  No failure or delay on the part
of the Holder hereof in the exercise of any power, right or privilege hereunder
shall operate as a waiver thereof, nor shall any single or partial exercise of
any such power, right or privilege preclude other or further exercise thereof or
of any other right, power or privilege.  All rights and remedies existing
hereunder are cumulative to, and not exclusive of, any rights or remedies
otherwise available.
 
4.2           Notices.  All notices, demands, requests, consents, approvals, and
other communications required or permitted hereunder shall be in writing and,
unless otherwise specified herein, shall be (i) personally served, (ii)
deposited in the mail, registered or certified, return receipt requested,
postage prepaid, (iii) delivered by reputable air courier service with charges
prepaid, or (iv) transmitted by hand delivery, telegram, or facsimile, addressed
as set forth below or to such other address as such party shall have specified
most recently by written notice.  Any notice or other communication required or
permitted to be given hereunder shall be deemed effective (a) upon hand delivery
or delivery by facsimile, with accurate confirmation generated by the
transmitting facsimile machine, at the address or number designated below (if
delivered on a business day during normal business hours where such notice is to
be received), or the first business day following such delivery (if delivered
other than on a business day during normal business hours where such notice is
to be received) or (b) on the first business day following the date of mailing
by express courier service, fully prepaid, addressed to such address, or upon
actual receipt of such mailing, whichever shall first occur.  The addresses for
such communications shall be: (i) if to the Borrower to: Helix Wind Corp., 1848
Commercial Street, San Diego, CA 92113, Attn: Ian Gardner, CEO, facsimile: (619)
330-2628, and (ii) if to the Holder, to the name, address and facsimile number
set forth on the front page of this Note, with a copy by fax only to
_____________________________________.

 
7

--------------------------------------------------------------------------------

 

4.3           Amendment Provision.  The term “Note” and all reference thereto,
as used throughout this instrument, shall mean this instrument as originally
executed, or if later amended or supplemented, then as so amended or
supplemented.  The consent of the Company and the Holder shall be required for
any change or amendment to this Note.
 
4.4           Assignability.  This Note shall be binding upon the Borrower and
its successors and assigns, and shall inure to the benefit of the Holder and its
successors and assigns.  The Borrower may not assign its obligations under this
Note.
 
4.5           Cost of Collection.  If default is made in the payment of this
Note, Borrower shall pay the Holder hereof reasonable costs of collection,
including reasonable attorneys’ fees.
 
4.6           Governing Law.  This Note shall be governed by and construed in
accordance with the laws of the State of New York without regard to conflicts of
laws principles that would result in the application of the substantive laws of
another jurisdiction.  Any action brought by either party against the other
concerning the transactions contemplated by this Agreement must be brought only
in the civil or state courts of New York or in the federal courts located in New
York.  Both parties and the individual signing this Agreement on behalf of the
Borrower agree to submit to the jurisdiction of such courts.  The prevailing
party shall be entitled to recover from the other party its reasonable
attorney’s fees and costs.  In the event that any provision of this Note is
invalid or unenforceable under any applicable statute or rule of law, then such
provision shall be deemed inoperative to the extent that it may conflict
therewith and shall be deemed modified to conform with such statute or rule of
law. Any such provision which may prove invalid or unenforceable under any law
shall not affect the validity or unenforceability of any other provision of this
Note. Nothing contained herein shall be deemed or operate to preclude the Holder
from bringing suit or taking other legal action against the Borrower in any
other jurisdiction to collect on the Borrower’s obligations to Holder, to
realize on any collateral or any other security for such obligations, or to
enforce a judgment or other decision in favor of the Holder.  This Note shall be
deemed an unconditional obligation of Borrower for the payment of money and,
without limitation to any other remedies of Holder, may be enforced against
Borrower by summary proceeding pursuant to New York Civil Procedure Law and
Rules Section 3213 or any similar rule or statute in the jurisdiction where
enforcement is sought.  For purposes of such rule or statute, any other document
or agreement to which Holder and Borrower are parties or which Borrower
delivered to Holder, which may be convenient or necessary to determine Holder’s
rights hereunder or Borrower’s obligations to Holder are deemed a part of this
Note, whether or not such other document or agreement was delivered together
herewith or was executed apart from this Note.

 
8

--------------------------------------------------------------------------------

 

4.7           Maximum Payments.  Nothing contained herein shall be deemed to
establish or require the payment of a rate of interest or other charges in
excess of the maximum rate permitted by applicable law.  In the event that the
rate of interest required to be paid or other charges hereunder exceed the
maximum rate permitted by applicable law, any payments in excess of such maximum
rate shall be credited against amounts owed by the Borrower to the Holder and
thus refunded to the Borrower.
 
4.8           Non-Business Days.   Whenever any payment or any action to be made
shall be due on a Saturday, Sunday or a public holiday under the laws of the
State of New York, such payment may be due or action shall be required on the
next succeeding business day and, for such payment, such next succeeding day
shall be included in the calculation of the amount of accrued interest payable
on such date.
 
4.9           Redemption.  This Note may not be redeemed or called without the
consent of the Holder except as described in this Note or the Subscription
Agreement.


4.10         Shareholder Status.  The Holder shall not have rights as a
shareholder of the Borrower with respect to unconverted portions of this
Note.  However, the Holder will have the rights of a shareholder of the Borrower
with respect to the Shares of Common Stock to be received after delivery by the
Holder of a Conversion Notice to the Borrower.



 
9

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, Borrower has caused this Note to be signed in its name by an
authorized officer as of the ____ day of July, 2009.


 
 

 
HELIX WIND, CORP.








By:________________________________
Name: Ian Gardner
Title:   CEO

 
WITNESS:






______________________________________

 
10

--------------------------------------------------------------------------------

 

NOTICE OF CONVERSION


(To be executed by the Registered Holder in order to convert the Note)




The undersigned hereby elects to convert $_________ of the principal and
$_________ of the interest due on the Note issued by HELIX WIND, CORP.-, on
_________ ___, 2009 into Shares of Common Stock of HELIX WIND, CORP., (the
“Borrower”) according to the conditions set forth in such Note, as of the date
written below.






Date of
Conversion:____________________________________________________________________




Conversion
Price:______________________________________________________________________




Shares To Be
Delivered:_________________________________________________________________




Signature:____________________________________________________________________________




Print
Name:__________________________________________________________________________




Address:_____________________________________________________________________________


   ____________________________________________________________________________


 
11

--------------------------------------------------------------------------------


 
